UNITED STATES SECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549FORM 8-KCURRENT REPORTPursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934Date of Report (Date of earliest event reported) January 27,2009ZIONS BANCORPORATION(Exact name of registrant as specified in its charter)UTAH 001-12307 87-0227400 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) ONE SOUTH MAIN, SUITE 1500,SALT LAKE CITY, UTAH 84111 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 801-524-4787N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions:o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13a-4(c)) Item 7.01Regulation FD DisclosureAttached is a copy of a presentation which will be used by Harris Simmons, Chairman and Chief Executive Officer, at the Citigroup Financial Services Conference on Tuesday, January 27, 2009.Item 9.01Financial Statements and Exhibits(d) Exhibits. The following exhibit is furnished as part of this Current Report on Form 8-K: Exhibit 99.1 Citigroup Financial Services Conference on Tuesday, January 27, 2009. SIGNATURESPursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized.ZIONS BANCORPORATION Date: January 27, 2009 By: /s/THOMAS E. LAURSEN Name: Thomas E. Laursen Title: Executive Vice President and General Counsel
